FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 23, 2021

                                     No. 04-21-00286-CV

              IN THE INTEREST OF B.N.D., J.D.D., B.F.C., J.C. AND E.L.C.

                   From the County Court at Law, Val Verde County, Texas
                                 Trial Court No. 3761CCL
                       Honorable Sergio J. Gonzalez, Judge Presiding


                                        ORDER
        On July 14, 2021, appellant filed a notice of accelerated appeal and a motion for
extension of time to file the notice of appeal. We grant the motion for extension of time to file
the notice of appeal. See TEX. R. APP. P. 26.1(b), 26.3.

        On July 19, 2021, appellant's counsel, Guadalupe R. Rodriguez, filed a motion to
withdraw. We grant the motion to withdraw. We order the trial court to appoint appellate
counsel for Rebecca Clementz July 28, 2021. We further order the trial court to notify this
court and all parties in writing when new counsel has been appointed.


      We order the clerk's and reporter's records due August 2, 2021.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of July, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court